DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/27/2020 has been entered.
 Response to Arguments
Applicant’s arguments filed 08/27/2020, with respect to the rejection(s) of claim(s) 1, 3, 7-9 and 11 under 35 U.S.C. 102 & 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamiyama et al. (US 2014/0008984).
 Regarding claim 1, Kamiyama  teaches a power supply system for a circuit device [Fig. 1], comprising: a power supply unit [3], coupled to the circuit device [1, 2] via a power line [power line between power supply 3 and CPU 3], for supplying basic power for the circuit device via the power line, wherein the power line is coupled to the circuit device via a plurality of nodes; a switch unit [10], near to a node [VCC node, see Fig. 1] among the plurality of nodes [VCC node coupled to real time clock device 1, and node coupled to CPU], coupled to the circuit device via the power line [see Fig. 1]; and a voltage detector [30], coupled to the circuit device and the switch unit [see Fig. 1], for detecting a voltage of the node and controlling the switch unit to be closed to allow the circuit device to receive auxiliary power via the switch unit when detecting that the voltage of the node is lower than a first threshold value [par 0056, 0061-0063].
Regarding claim 7, Kamiyama further discloses wherein the voltage detector controls the switch unit to be open when the voltage detector detects that the voltage of the node is higher than a second threshold value [par 0064].
Regarding claim 8, Kamiyama further discloses wherein a voltage of the auxiliary power is greater than or equal to a voltage of the basic power [par 0057 (backup power supply is charged by VCC voltage, therefore auxiliary is the same VCC voltage].
Regarding claim 9, Kamiyama further discloses wherein the circuit device is a source driver of a display device [see Fig. 11, par 0146].
Regarding claim 11, Kamiyama discloses a power supply method for a circuit device, comprising: supplying basic power for the circuit device via a power line, wherein the power line is coupled to the circuit device via a plurality of nodes; detecting a voltage of a node among the plurality of nodes; and controlling a switch unit coupled to the circuit device to be closed to allow the circuit device to receive auxiliary power via the switch unit when detecting that the voltage of the node is lower than a threshold value.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama et al., in view of Seo et al. (US 2016/0293106, previous cited) 
Regarding claim 10, Kamiyama discloses all limitations of claim 1 above but fails to teach wherein the power supply unit is a low dropout regulator.
However, Seo discloses the regulators 140 regulate the source drive voltage AVDD1 to generate a plurality of drive voltages, each corresponding to a device such as a gate driver 300, the source driver 400, etc. In one embodiment, the regulators 140 may be Low-dropout (LDO) regulators [par 0041, fig. 3].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the low dropout regulator as taught by Seo into the power supply of Kamiyama in order to provide a stable and highly-accurate low-noise output voltage.
Allowable Subject Matter
Claims 2, 3  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOAN T VU/Examiner, Art Unit 2836